Name: Council Decision (EU) 2015/1989 of 26 October 2015 on the signing, on behalf of the European Union, of the Agreement continuing the International Science and Technology Center
 Type: Decision
 Subject Matter: European construction;  technology and technical regulations;  international affairs;  world organisations;  research and intellectual property;  cooperation policy
 Date Published: 2015-11-06

 6.11.2015 EN Official Journal of the European Union L 290/7 COUNCIL DECISION (EU) 2015/1989 of 26 October 2015 on the signing, on behalf of the European Union, of the Agreement continuing the International Science and Technology Center THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(1) and Article 37 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 180 and Article 218(5) thereof, Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) On 21 October 2013, the Council authorised the Commission and the High Representative to open negotiations for the establishment of an Agreement continuing the International Science and Technology Center between the European Union and the European Atomic Energy Community (Euratom), acting as one Party, Georgia, Japan, the Kingdom of Norway, the Kyrgyz Republic, the Republic of Armenia, the Republic of Kazakhstan, the Republic of Korea, the Republic of Tajikistan, and the United States of America (the Agreement). (2) Those negotiations have been successfully completed and the Agreement was initialled on 22 June 2015. (3) The conclusion of the Agreement is subject to a separate procedure as regards matters falling within the competence of Euratom. (4) The Agreement should be signed on behalf of the Union. HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement continuing the International Science and Technology Center is hereby authorised, subject to the conclusion of the said Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 October 2015. For the Council The President F. MOGHERINI (1) The text of the Agreement will be published together with the decision on its conclusion.